Citation Nr: 1522921	
Decision Date: 06/01/15    Archive Date: 06/16/15

DOCKET NO.  13-19 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left knee disability, to include as secondary to service-connected disabilities, and if so, whether the reopened claim should be granted.


REPRESENTATION

Appellant represented by:	Alpha Veterans Disability Advocates


ATTORNEY FOR THE BOARD

K. Haddock, Counsel 




INTRODUCTION

The Veteran had active military service from May 1991 to September 1992.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

As the Board will discuss in the following decision, new and material evidence sufficient to reopen the previously denied claim for service connection for a left knee disability has been received.  Accordingly, this aspect of the Veteran's appeal is being granted herein.  The remaining issue-that of entitlement to service connection for a left knee disability-is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed May 1995 rating decision denied service connection for a left knee condition.

2.  The evidence associated with the claims file subsequent to the May 1995 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a left knee disability.


CONCLUSIONS OF LAW

1.  A May 1995 decision denying service connection for a left knee disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2014).  
2.  New and material evidence has been received sufficient to reopen a claim for service connection for a left knee disability.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 2002); 38 C.F.R. § 3.156 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  The exception is that, if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2014).

New evidence means evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

New and material evidence is not required as to each previously unproven element of a claim.  There is a low threshold for reopening claims.  38 C.F.R. § 3.156(a) (2014); Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of determining whether new and material evidence has been submitted, the credibility of new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Here, a May 1995 rating decision denied entitlement to service connection for a left knee condition based on a finding that it did not occur in service and was not caused by service.  The Veteran did not appeal that decision.  

The pertinent evidence of record at the time of the May 1995 rating decision included the Veteran's service treatment records (STRs), which were silent for complaints of, or treatment for, a left knee disability; a November 1992 VA examination report showing that the Veteran had an unremarkable left knee; a February 1995 VA examination report showing a diagnosis of bilateral chondromalacia; and VA Medical Center treatment notes showing that the Veteran reported chronic left knee pain as early as February 1993.  

Pertinent evidence received since the May 1995 rating decision includes the Veteran's lay statements indicating that overcompensation for his service-connected right knee disability has caused him to experience left knee pain.  The Board finds that the Veteran's statements indicating that his left knee disability may have been caused or aggravated by his service-connected right knee disability are new and material.  The Board notes that they are not cumulative or redundant of the evidence previously of record.  Moreover, they raise a reasonable possibility of substantiating the claim of entitlement to service connection for a left knee disability.  Accordingly, reopening of the claim of entitlement to service connection for a left knee disability is warranted.  

ORDER

New and material evidence has been received, and the claim of entitlement to service connection for a left knee disability is reopened.  To this extent only, the appeal is allowed.  

REMAND

Regrettably, the Board finds that additional development is required before the claim of entitlement to service connection for a left knee disability is decided.  The Veteran asserts that his left knee disability was caused or chronically worsened by his service-connected right knee and bilateral ankle disabilities.  Specifically, the Veteran reports that he put extra stress on his left leg to compensate for pain in his right leg, which led to overuse of the left leg and his current left knee disability.  

Further review of the record shows that the Veteran was afforded a VA examination in June 2014.  At that time, the examiner diagnosed left knee chondromalacia.  The examiner opined that it was less likely as not that the Veteran's left knee disability was the direct or proximal result of his service-connected right knee or ankle disabilities.  Further, the examiner noted that the Veteran's left knee disability was not aggravated or permanently worsened by the service-connected disabilities.  In this regard, the examiner noted that the underlying degenerative changes in the opposite extremity would manifest themselves over time, but that the relationship is not that of the "injured" lower extremity contributing to an "injury" of the opposite extremity.  The examiner quoted a medical article which concluded that there was no hard data to support the belief that favoring one leg adversely affects the other and that such a sequence was unlikely.  

The Board finds the June 2014 opinion inadequate for adjudication purposes.  In this regard, the Board notes that the examiner failed to account for the Veteran's reports that compensating for his right knee pain caused him to experience left knee pain.  Further, the examiner did not provide an opinion on direct service connection.  As the Veteran has documented reports of left knee pain as early as February 1993 (less than one year after his separation from active duty), the Board finds that an opinion regarding whether the Veteran has a left knee disability that is directly related to, or at the very least had its onset within one year of separation of, his active service is necessary.  As the June 2014 VA opinion is inadequate, it cannot serve as the basis of a denial of entitlement to service connection.  Accordingly, the Veteran should be scheduled for a new VA examination to determine the nature and etiology of his left knee condition.   

Additionally, on remand, current treatment records should be identified and obtained, prior to a final decision in this appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran and his representative with notice as to the issue of entitlement to service connection for a left knee disability, to include as secondary to a service-connected disability.  38 C.F.R. §§ 3.310, 3.159 (2014); Allen v. Brown, 7 Vet. App. 439 (1995); 38 U.S.C.A. § 5103(a) (West 2014).

2.  Identify and obtain any outstanding VA and private treatment records not already of record in the claims file.  Any additional treatment records identified by the Veteran should be obtained and associated with his claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  He is to be notified of unsuccessful efforts to allow him the opportunity to obtain and submit those records for VA review.  

3.  Then, schedule the Veteran for a VA examination by an examiner with appropriate expertise, who has not previously examined him, to determine the nature and etiology of his left knee disability.  The claims file must be made available to, and reviewed in its entirety by, the examiner.  Any indicated studies should be performed.  

Based on the examination results and review of the record, the examiner should opine as to whether it is at least as likely as not (a 50 percent probability or greater) that any identified left knee disability is etiologically related to the Veteran's active service or had its onset within one year of his separation from active service. 

The examiner should also opine as to whether it is at least as likely as not (a 50 percent probability or greater) that any identified left knee disability was caused or chronically worsened by a service-connected disability, to specifically include overuse of the left leg as a result of the service-connected right knee meniscus derangement with chondromalacia of the femoral condyle, the service-connected right ankle strain, and/or the service-connected left ankle strain.  

The rationale for all opinions expressed must be provided.

4.  Confirm that the VA examination report and medical opinions comport with this remand, and undertake any other development found to be warranted.

5.  Then, readjudicate the issue of entitlement to service connection for a left knee disability, to include as secondary to a service-connected disability.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the claim to the Board.

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate to ensure the duty to assist is satisfied. Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, for example, may impact the determination made.  His failure to report for a VA medical examination may have the same impact.  38 C.F.R. § 3.655 (2014).  He is advised that he has the right to submit additional evidence and argument concerning this matter. Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded prompt treatment.  The law requires that remands by the Board and the United States Court of Appeals for Veterans Claims be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).  



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


